IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 299A18

                                 Filed 14 June 2019

STATE OF NORTH CAROLINA

              v.
SAMUEL CALLEROS ALVAREZ



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 818 S.E.2d 178 (2018), finding no error in a

judgment entered on 13 January 2017 by Judge Richard Kent Harrell in Superior

Court, Lenoir County. Heard in the Supreme Court on 29 May 2019 in session in the

State Capitol Building in the City of Raleigh.


      Joshua H. Stein, Attorney General, by M. Denise Stanford, Special Deputy
      Attorney General, for the State.

      Anne Bleyman for defendant-appellant.


      PER CURIAM.


      AFFIRMED.